Citation Nr: 1234858	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to total disability individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from February 2009 (hearing loss, tinnitus) and August 2010 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.    


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of any incident therein.

2.  The Veteran's current tinnitus is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of any incident therein.

3.  The competent and credible evidence shows that the Veteran's service-connected disabilities do not prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active duty service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).



2.  Tinnitus was not incurred in or aggravated by active duty service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Assist and Notify
 
Before addressing the merits of the issue of entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to TDIU, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  

With respect to his hearing loss and tinnitus claims, the Veteran was notified via letter dated in August 2008 of the criteria for establishing direct and secondary service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2009.  The Veteran was also provided notice letters in March 2010, May 2010 and June 2010 that discussed the criteria for establishing TDIU.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2010.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).   

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, service treatment records have been obtained and associated with the claims file.  The Veteran's VA and private treatment records are also of record.  His Virtual VA file has been reviewed as well.  No outstanding evidence has been indentified that has not otherwise been obtained.

The Board notes that records in the claims file indicate that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  Information in an August 2010 SSA Inquiry by the RO reflects that the Veteran is receipt of Supplemental Security Income (SSI) based on age and not Social Security Disability Income (SSDI).  Moreover, the Veteran himself did not identify any SSA records that would be relevant to his claims.  He reported on numerous occasions that he was unemployed due to age or duration of work.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.  As such, it is not necessary to Remand for these records.

Next, specific VA examinations and opinions were obtained in November 2008 with respect to his hearing loss and tinnitus claims.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that the VA examiner finding that the Veteran's induction and separation audiograms were both absent any indication of hearing loss, but that hearing loss need not manifest during service in order for an award of service connection to be granted.  However, while the VA examiner considered the fact that the Veteran did not exhibit hearing loss in service, his ultimate determination that his hearing loss and tinnitus were not caused by or a result of acoustic trauma is not entirely based on this information.   The rationale for the negative opinion also included the examiners determination that the configuration of the Veteran's hearing loss was not consistent with acoustic trauma.  

The Board also recognizes that the VA examiner made the determination that there was no evidence of hearing loss or tinnitus in the claims file.  Such is not an accurate finding.  However, in light of the fact that the examination itself revealed the presence of hearing loss and tinnitus, and that the examiner diagnosed both disorder, the Board is of the opinion that the examiner meant to say that there was no evidence of hearing loss or tinnitus in the service treatment records.  Moreover, this inaccurate finding is non-prejudicial to the Veteran because the outcome of this decision is not whether the Veteran has diagnoses of hearing loss or tinnitus but rather the etiology of such disorders. 

The Board finds that the VA opinion obtained at that time is more than adequate.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

With respect to his TDIU claim, the Veteran was afforded a VA examination in July 2011.  The Board finds that the July 2011 VA examination is adequate for the purposes of determining whether the Veteran is entitled to a TDIU.  The VA examiner reviewed the claims file as well as conducted a thorough physical evaluation and obtained a history from the Veteran.  There is no indication that the examiner was unaware of any fact.  Further, and of significant import, the examiner indicated that the Veteran would be capable of sedentary employment.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus.   

Hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2011).

Initially, the Board finds that a hearing loss disability for VA compensation purposes has been shown.  A November 2008 VA audiological examination report revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
70
70
75
LEFT
20
20
65
75
75

Speech audiometry revealed speech recognition ability of 96 percent in his right ear and 90 percent in his left ear.  The diagnosis was bilateral sensorineural hearing loss and subjective tinnitus.  

In considering in-service incurrence, the Board notes that the service treatment records fail to demonstrate any complaints or treatment referable to hearing loss or tinnitus.  His April 1966 separation examination reflected normal results.  A clinical evaluation of his ears was normal at that time.  

Concerning there being evidence of an in-service injury, the Veteran's DD form 214 reflects that the Veteran received a marksman rifle badge and an expert rifle M-14 badge.  The Veteran indicated in a statement received in November 2008 that he drove an amphibious landing craft (LARC-V) and in Vietnam was exposed to excessive noise from the engine for 12 hours a day, 7 days a week.  He also reported exposure to rifle fire in training.  Similar contentions of noise exposure were raised in his February 2010 substantive appeal.  While there is no documentation of hearing loss or tinnitus in service, based on a review of the Veteran's contentions and his DD-214, the Board will concede that he had noise exposure in service.

However, there is no indication that such exposure resulted in any injury.  As was noted above, the Veteran's service treatment records do not indicate any abnormalities with respect to the Veteran's ears upon separation.  Indeed, the record is devoid of any competent medical evidence which even hints of an ear injury.  His separation examination also reflected normal audiometric results.   

The lack of disability or injury in service does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that any current bilateral hearing loss or tinnitus is causally related to active service for the reasons discussed below.

First, the post-service evidence does not reflect complaints for bilateral hearing loss or tinnitus until September 2004 (hearing loss) and July 2008 (tinnitus).  A diagnosis of bilateral sensorineural hearing loss was made in September 2004, while subjective tinnitus was not noted until his July 2008 claim.  The objective evidence simply does not reflect continuity of symptomatology.  Moreover, as the evidence of record fails to establish any clinical manifestations of sensorineural hearing loss or tinnitus within one year of service discharge, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

However, notwithstanding the absence of documented post-service symptomatology related to his bilateral hearing loss or tinnitus for several decades, the evidence includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his hearing loss and tinnitus since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

There is little dispute that Veteran is competent to report symptoms of difficulty hearing and experiencing tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of continued bilateral hearing loss and tinnitus since active service, while competent, is nonetheless not credible.  Emphasis is placed on the multi-year gap between discharge from active duty service (1966) and initial reported symptoms and diagnosis as early as 2004 (hearing loss) and 2008 (tinnitus), over 30 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  Consideration is also given to the fact that the Veteran made no reference to experiencing hearing loss when he was seen in September 2004 for an evaluation of his hearing.  Reporting the presence of tinnitus at that time, had it been present, would have been logical at that time.  Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The Veteran similarly did not report having experienced hearing loss since service at that time.  One would expect the Veteran to have reported a 30 year history of hearing loss/difficulty if such existed.  Id; see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  There is simply no evidence, other than his own statements, to support his assertions of experiencing bilateral hearing loss and tinnitus since service.   

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss or tinnitus to active duty.    

To that end, the Board places significant probative value on the November 2008 VA examination and opinion undertaken to specifically address the Veteran's bilateral hearing loss and tinnitus claims.  Following a review of the claims file, interview of the Veteran, and audiometric testing, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of acoustic trauma.  Reference was made to the fact the Veteran's induction and separation audiograms were both negative for hearing loss, and that the Veteran denied ear, nose, and throat trouble and hearing loss on his physical at discharge.  Emphasis was also placed on the determination that the configuration of the Veteran's hearing loss was not consistent with acoustic trauma.  

As noted above, the Board finds the November 2008 VA examination is adequate for evaluation purposes.  There is no contradicting medical evidence of record.  The Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed bilateral hearing loss and tinnitus, and active duty service.  Although the Veteran is competent to report that he has hearing problems and  tinnitus, he is not competent to render a medical opinion as to the etiology of these disabilities.  Moreover, the Board finds that the November 2008 VA examiner's opinion is the most probative evidence of record.  This is because he reviewed his records, considered his reported history, and examined the Veteran.  As such, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss or tinnitus developed in service or is due to any event or injury in service. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  The appeals are denied.

III.  TDIU

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2011). Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.

While the regulations do not provide a definition of 'substantially gainful employment,' in Faust v. West, 13 Vet. App. 342 (2000), the Court defined 'substantially gainful employment' as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The Board notes that prior to March 3, 2010, the Veteran was only rated at a combined rating of 60 percent for type II diabetes mellitus (20 percent), hypertension associated with type II diabetes mellitus (10 percent), peripheral neuropathy of the right upper extremity associated with type II diabetes mellitus (10 percent), peripheral neuropathy of the left upper extremity associated with type II diabetes mellitus (10 percent), peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus (10 percent), and peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus (10 percent).  Under, 38 C.F.R. § 4.16(a) for the purposes of one 60 percent disability to meet the schedular requirements for TDIU, disabilities resulting from a common etiology are considered one disability.  As such, because his disabilities are the result of a common etiology (diabetes mellitus), they meet the requirements of a single 60 percent disability, prior to March 3, 2010.

Effective from March 3, 2010, the Veteran was granted service connection for coronary artery disease, which was rated as 30 percent disabling.  The ratings assigned to his other service connected disabilities remained the same.  His combined disability rating is thereby rose to 70 percent with a single disability being 60 percent disabling. See 38 C.F.R. § 4.25 (2011).  Therefore, he meets the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) for consideration of TDIU.  

As previously stated, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough to render him unable to sustain substantial employment.  The question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Here, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected disabilities.

The Veteran underwent a VA examination in July 2011 regarding his employability.  The VA examiner noted that the Veteran's coronary artery disease, diabetes mellitus type 2, hypertension and peripheral neuropathy were not at least as likely as not the cause of unemployability.  The VA examiner considered the Veteran's assertion that if he was working he could not do his exercise routine which he feels is keeping him alive.  The VA examiner noted that the Veteran's blood pressure was well controlled, his diabetes is quite satisfactorily controlled and his hypertension for which he is service-connected is well controlled.  The VA examiner indicated that the Veteran's neuropathy symptoms were not sufficient to cause him to be unemployable.  The VA examiner considered the Veteran's complaints that his diabetic neuropathy symptoms are worsened if he has to stand on his feet a lot and this would be the only reason that physical employment could not be accomplished.  Nevertheless, the VA examiner indicated that this would still allow sedentary employment.  The VA examiner stated that the Veteran's ability to walk 4 miles a day, 3 days a week, in his opinion, rules out, at least as likely as not unemployability for both physical and sedentary work relating to service-connected disabilities. 

Significantly, while the VA examiner noted that the Veteran may experience some limitations in physical employment, the examiner noted that the Veteran would be able to accomplish sedentary work with his service-connected disabilities.  The Veteran has not proffered any evidence, other than his own lay opinion, to refute this finding.


In this regard, the Board emphasizes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, 'entitlement to TDIU is based on an individual's particular circum-stances.' Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1995) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Here, the record shows that the Veteran served as a firefighter for 30 years, retiring voluntarily in December 1995, not because of health reasons.  See March 2010 Statement from Previous Employer.  In fact, in numerous VA examinations found throughout his claims file, the Veteran self-reported that he had retired from his job due to age or duration of work.  Coupled together with the VA examiner's determination that the Veteran's ability to walk 4 miles a day, 3 days a week rules out unemployability for both physical and sedentary work related to his service-connected disabilities, the Board concludes that the Veteran's service-connected disabilities have not rendered him unemployable.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  Accordingly, the Board finds that TDIU must be denied.  38 C.F.R. § 4.16(a) (2011).

In reaching this decision, the Board has considered the Veteran's assertions that his service-connected disabilities have rendered him incapable of substantial employment.  Specifically, the Veteran now reports that he is only able to walk the four miles with the aid of 2 walking canes and period of rest.  He asserts that he must maintain this level of exercise to keep his health conditions under control and the amount of time his exercise requires would preclude him from having any type of employment.  See September 2011 Substantive Appeal.  Even though he now asserts accommodations are needed to complete his exercise routine, this would not affect the VA examiner's determination that the Veteran would not be precluded from sedentary employment. 

Moreover, the Veteran stated in his August 2010 Notice of Disagreement (NOD) that he does not feel that any employer will hire him with his service-connected diabetes, hypertension and peripheral neuropathy.  The Board reiterates that the standard is not whether the Veteran can get a job but rather, whether his service-connected disability prevents him from working.  See Ferraro, 1 Vet. App. at 331-332.  Although the VA examiner considered the Veteran's contentions that his exercise is a necessary part of his daily routine, this information did not persuade the VA examiner to determine that the Veteran would be prevented from either physical or sedentary employment.  Therefore, the Board places no probative value on the Veteran's statements that his exercise routine prevents him from working.

Further, the Veteran is competent to report symptoms including observations that he has difficulty standing and that he must exercise for health, because these observations require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notwithstanding the Veteran's competency to observe his symptoms, the Board acknowledges that while his symptoms may preclude some types of employment that involves physical work, the competent evidence of record does not show that he is unable to secure and follow a substantially gainful sedentary occupation by reason of his service-connected disabilities.

The Board has also considered the private and VA outpatient treatment records but finds that none of those records support a finding of permanent disability due to service-connected disabilities.

Upon consideration of the foregoing, the Board finds the July 2011 VA examination report to be more probative than the Veteran's subjective assertions of an inability to maintain gainful employment as a result of his service-connected disabilities.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  The appeal is denied.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


